IN THE SUPREME COURT OF IOWA
                            No. 98 / 04-1965

                         Filed November 3, 2006


JAMES E. GAMBLE,

      Appellant,

vs.

STATE OF IOWA,

      Appellee.


      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Polk County, Carla T.

Schemmel, Judge.



      Postconviction applicant under Iowa Code chapter 822 (2003) appeals

from order denying relief. DECISION OF COURT OF APPEALS VACATED;

JUDGMENT OF DISTRICT COURT REVERSED; CASE REMANDED.



      Linda Del Gallo, State Appellate Defender, and Robert P. Ranschau,

Assistant State Appellate Defender, for appellant.



      Thomas J. Miller, Attorney General, Kristin Guddall, Assistant

Attorney General, John P. Sarcone, County Attorney, and Susan Cox,

Assistant County Attorney, for appellee.
                                      2

LARSON, Justice.

      James Gamble was convicted of second-degree robbery under Iowa

Code sections 711.1 and 711.3 (1999), and that conviction was affirmed by

the court of appeals. Gamble filed an application for postconviction relief

under Iowa Code chapter 822, which was denied by the district court. The

court of appeals affirmed, and we granted Gamble’s application for further

review. We vacate the decision of the court of appeals, reverse the judgment

of the district court, and remand.

      I. Facts and Prior Proceedings.

      In Gamble’s application for postconviction relief, filed on October 7,

2003, he requested the appointment of counsel. On October 23, 2003, the

district court appointed an attorney and further directed that,

      [p]ursuant to Iowa Code section 822.6, counsel shall review the
      application with the applicant and determine if the application
      contains a proper claim for relief or whether the applicant has a
      viable claim for such relief.
            Counsel shall report to this Court on December 5, 2003,
      at 8:00 a.m. in Courtroom 313 as to the status of the
      Application for Post-Conviction Relief and/or file an Amended
      Application for Post Conviction Relief setting forth any viable
      claims under appropriate law, or file a report with the Court
      and/or Application to Withdraw, trial scheduling conference, or
      a Dismissal of the Application if it is determined the application
      does not have any viable claims.

(Emphasis added.) The italicized portions of this order, in substantially the

same form, have apparently been in widespread use in Iowa. However, for

reasons to be discussed, we conclude these types of provisions should not

be used.

      On January 30, 2004, Gamble’s attorney filed his report as ordered

and, at the same time, filed an amended application. In his report, the

attorney separately addressed each of Gamble’s claims, explaining what he

had done to investigate each of them and his assessment of their merit. The
                                            3

attorney concluded that, except for one, all of Gamble’s claims lacked merit.

The one exception was Gamble’s claim that his trial attorney had failed to

impeach one of the State’s witnesses.

      On February 18, 2004, Gamble filed a pro se supplement to his

application and responded to his lawyer’s assessment of his case. Gamble

waived six of the claims originally included in his application. However, he

did not waive five remaining claims, including his pro se claims, and

requested that the court address all of them.

      The district court denied Gamble’s application.                   In so doing, it

specifically addressed and rejected the one ineffective-assistance claim made

by Gamble’s attorney.          The court did not, however, address Gamble’s

additional pro se claims.         Gamble appealed, and his appellate counsel,

likewise, raised only that claim advanced by his postconviction counsel.

Gamble filed a supplemental pro se brief, 1 arguing that the court erred in

denying his application, that the court had abdicated its responsibility by

incorporating his lawyer’s report in the court’s judgment, and that the court

had failed to adjudicate Gamble’s pro se claims.

      On this appeal, we do not address the merits of Gamble’s ineffective-

assistance-of-counsel claims; that will have to await another day, as this
case must be remanded. Our focus is on Gamble’s claim that the district

court erred by ordering his attorney to assess Gamble’s case, by adopting

his counsel’s report, and by failing to address Gamble’s pro se claims.


      1See   Iowa R. App. P. 6.13(2):
      Any criminal defendant or applicant for postconviction relief who wishes to
      file a pro se supplemental brief or designate additional parts of the district
      court record for inclusion in the appendix may do so within 15 days of
      service of the proof brief filed by their counsel. Any pro se supplemental
      brief or designation filed beyond this period by a properly served defendant
      or applicant will not be considered by the court and no response by the
      State will be required or allowed.
                                      4

      II. The Court’s Order.

      The court’s order on the postconviction application stated, in part,

that, on January 30, 2004,

      Mr. Denniston filed a report to the Court stating he could not
      find adequate evidence or law to support Petitioner’s original
      claims. The court agrees with Mr. Denniston’s analysis of the
      invalidity of these claims, and determines they do not establish
      a basis for postconviction relief based upon the reasoning set
      forth in Mr. Denniston’s findings which are incorporated by
      reference herein.

(Emphasis added.)
      Despite the district court’s reliance on Iowa Code section 822.6 in

ordering counsel to evaluate his client’s case, that section does not provide

for such an evaluation; sections 822.6 and 822.7 clearly place that

responsibility on the court. Gamble complains that the court’s order for his

attorney to assess and report on the validity of Gamble’s claims creates two

problems: First, it places his counsel in a conflict-of-interest situation. (In

fact, Gamble summed it up when he complained in his pro se brief on

further review that his appointed counsel’s report “attacked and challenged

the pro se claims.”) Second, this results in the court’s abdication of its own

decision-making responsibility.

      Section 822.6 contemplates that a claimant in a postconviction case

will be allowed to have extensive pro se participation in the proceedings.

This is evidenced by this language in section 822.6:

      The court may make appropriate orders for amendment of the
      application or any pleading or motion, or pleading over, for
      filing further pleadings or motions, or for extending the time of
      the filing of any pleading. In considering the application the
      court shall take account of substance regardless of defects of
      form.

The statute even provides that, if an applicant fails to furnish an adequate

record, the opposing party (here, the State) “shall file with its answer the
                                         5

record or portions thereof that are material to the questions raised in the

application.”

        Our case law, moreover, recognizes these accommodations. We have

said:

        A postconviction relief applicant may file applications, briefs,
        resistances, motions, and all other documents the applicant
        deems appropriate in addition to what the applicant’s counsel
        files. This qualification should give the applicant assurance that
        all matters the applicant wants raised before the district court will
        be considered.

Leonard v. State, 461 N.W.2d 465, 468 (Iowa 1990) (emphasis added). This

is consistent with the general provision of section 822.7 that “[t]he court

shall make specific findings of fact, and state expressly its conclusions of

law, relating to each issue presented.”

        It appears to be quite common practice among our district courts to

require appointed counsel to evaluate their clients’ cases and to then rely on

these evaluations in making the courts’ rulings. This reality has not been

lost on Gamble, who, in his pro se brief on further review, cites Leonard and

        requests the Court to retain this case and tell the district
        courts that they shall not abdicate their duty and responsibility
        to adjudicate each claim presented [and determine whether] a
        court-appointed attorney [has] the power and/or authority to
        actually adjudicate an application for postconviction relief; and
        . . . can a district court transfer its duty and responsibility
        under Iowa Code section 822.7 [requiring specific rulings on
        issues] to any attorney???

        An attorney, of course, may not ethically urge grounds that are

lacking in legal or factual support simply because his client urges him to do

so. Our rules require that an attorney certify that any claim advanced

        is well grounded in fact and is warranted by existing law or a
        good faith argument for the extension, modification, or reversal
        of existing law . . . .
                                        6

Iowa R. Civ. P. 1.413(1). On the other hand, neither should defense counsel

be expected to criticize or diminish their own client’s case; that role should

be filled, if at all, by counsel for the resisting party.

      A pro se applicant has no ethical prohibitions against filing claims

that a court might find to be without merit and may, under our

postconviction statute, demand full consideration of all claims raised—those

raised pro se as well as those raised by counsel. See Leonard, 461 N.W.2d

at 468. We realize that a detailed consideration of pro se claims can be

burdensome. This case presents a good example: the applicant filed a

thirty-page amended application with many prolix and confusing claims.

Ruling on all of the issues raised, as required by section 822.7, is

challenging to a trial court, but the need for individualized findings is

substantial.

      As the Ohio Supreme Court has stated:

      The obvious reasons for requiring findings are “. . . to apprise
      petitioner of the grounds for the judgment of the trial court and
      to enable the appellate courts to properly determine appeals in
      such a cause.” The existence of findings and conclusions are
      essential in order to prosecute an appeal. Without them, a
      petitioner knows no more than he lost and hence is effectively
      precluded from making a reasoned appeal. In addition, the
      failure of a trial judge to make the requisite findings prevents
      any meaningful judicial review, for it is the findings and the
      conclusions which an appellate court reviews for error.
             . . . Requiring a petitioner to perfect an appeal without
      having findings before him would deter judicial economy, for it
      would guarantee two trips to the appellate court—one to force
      the findings and another to review the decision on the merits.

State v. Mapson, 438 N.E.2d 910, 912-13 (Ohio 1982) (citations omitted)

(footnote omitted). Our court in Allen v. State, 217 N.W.2d 528, 531 (Iowa

1974), also noted the need for specific findings for proper review on appeal.

      Despite the requirement of section 822.7 that the district court make

specific findings of fact and conclusions of law as to each issue, we have
                                     7

said that substantial compliance is sufficient. Even if the court does not

respond to all of the applicant’s allegations, the ruling is sufficient if it

responds to all the issues raised. State v. Allen, 402 N.W.2d 438, 441 (Iowa

1997); Rheuport v. State, 238 N.W.2d 770, 777 (Iowa 1976).

      This case must be remanded for a new hearing on Gamble’s

postconviction application. Postconviction counsel shall not be required to

assess the validity of Gamble’s claims, and the court, pursuant to section

822.7, shall provide findings of fact and conclusions of law with respect to

each of Gamble’s issues.

      DECISION OF COURT OF APPEALS VACATED; JUDGMENT OF

DISTRICT COURT REVERSED; CASE REMANDED.

      Wiggins and Hecht, JJ., take no part.